912 F.2d 464Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David B. STRATTON, Trustee for the estates of First AmericanMortgage Company, Inc., A Maryland Corporation,Plaintiff-Appellant,andFirst American Mortgage Company, Inc., an AlabamaCorporation, First Financial Mortgage Company of Arizona,Inc., First Coast Mortgage Company of California, Inc.,First American Mortgage Company, Inc., Nationwide MortgageCompany, Inc., First Shore Mortgage Company, First AmericanSouth Corporation, a Georgia Corporation, First AmericanSouth Corporation (GEORGIA), First American Mortgage Companyof Idaho, Inc., First Midwest Mortgage Company, FirstAmerican Mortgage Company of Louisiana, Inc., MH MortgageCompany, Inc., First American Mortgage Company of Minnesota,Inc., First American Mortgage Company of Nevada, Inc., FirstAmerican Mortgage Company of New Hampshire, Inc., First NewMexico Mortgage Company, Inc., First American MortgageCompany of Ohio, Inc., First American Mortgage Company ofOregon, Inc., First American Mortgage Company, Inc., A SouthCarolina Corporation, First American Mortgage Company ofSouth Dakota, Inc., First American South Corporation, aVirginia Corporation, FAM Mortgage Servicing, Inc., Plaintiffs,v.EQUITABLE BANK, N.A., Defendant-Appellee.
No. 89-3361.
United States Court of Appeals, Fourth Circuit.
Argued June 4, 1990.Decided Aug. 24, 1990.Rehearing and Rehearing In Banc Denied Sept. 24, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CA-88-1485-H)
John Edward James, Potter, Anderson & Corroon, Wilmington, Delaware, (argued), for appellant;  William J. Marsden, Jr., William R. Denny, Potter, Anderson & Corroon, Wilmington, Delaware, David Freishtat, Paul Mark Sandler, Raymond D. Burke, Freishtat & Sandler, Baltimore, Md., on brief.
Michael Davis Colglazier, Hogan & Hartson, Baltimore, Md., (argued), for appellee;  John H. Culver, III, Hogan & Hartson, Baltimore, Md., on brief.
D.Md.
104 B.R. 713
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David P. Stratton, trustee in bankruptcy for First American Mortgage Co.  (FAMCO), appeals the district court's grant of summary judgment in favor of Equitable Bank, N.A.  (Equitable).  Specifically, Stratton asserts error in the district court's summary dismissal of the following claims:  (1) that Equitable's deposit of unendorsed checks made payable to FAMCO constituted conversion under Maryland Law, Md.Com.Law Code Ann. Sec. 3-419(1)(c);  (2) that certain payments on mortgages held by Equitable constituted fraudulent conveyances under Secs. 544(b), 548, and 550(a) of the bankruptcy code, 11 U.S.C. Secs. 544(b), 548, and 550(a), and Md.Com.Law Code Ann. Sec. 15-201;  (3) that certain collateral held by Equitable should have been equitably subordinated to the claims of other creditors, or alternatively that such collateral should be recharacterized as an unsecured capital contribution;  (4) that Stratton should have been permitted to treat certain payments made by FAMCO to Equitable as voidable preferences under Secs. 547(b) and 550 of the bankruptcy code, 11 U.S.C. Secs. 547(b) and 550(a);  (5) that Equitable's setoff-counterclaim should have been dismissed for failure to file a proof-of-claim in bankruptcy court.  We have reviewed the briefs of counsel, heard oral argument, and satisfied ourselves concerning the facts of the case and the applicable law.  The district court properly granted summary judgment in favor of Equitable, explaining its reasons in a comprehensive memorandum opinion.   See Stratton v. Equitable Bank, N.A., 104 B.R. 713 (D.Md.1988).  We affirm on the basis of that opinion.


2
AFFIRMED.